United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2012. oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from. Commission File Number 1-34622 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33487 (Address of registrant's principal executive offices) (561) 912-7000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer;” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one) Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company)
